Citation Nr: 1235613	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased disability rating for service-connected right extensor mechanism malalignment with patella tendonitis, currently rated as 10 percent disabling.

2. Entitlement to an increased disability rating for service-connected left extensor mechanism malalignment with patella tendonitis, currently rated as 10 percent disabling.

3. Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral extensor mechanism malalignment with patella tendonitis.

4. Entitlement to service connection for a right elbow disability, to include as secondary to service-connected right hand and wrist tenosynovitis, old left base of thumb laceration, and a low back disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Lincoln RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of this hearing is in the Veteran's claims file.

In August 2009 and March 2011, the Board remanded the matters on appeal for further development.  

In  a March 2011 written statement, the Veteran's representative raised the following issues: whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a mental health condition, to include as secondary to service-connected diabetes mellitus, type II; whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder; whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease status post coronary artery by-pass grafting and diabetes mellitus, type II; entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected bilateral extensor mechanism malalignment with patella tendonitis; and entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased disability rating for service-connected right extensor mechanism malalignment with patella tendonitis, currently rated as 10 percent disabling, and entitlement to an increased disability rating for service-connected left extensor mechanism malalignment with patella tendonitis, currently rated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. The Veteran's current low back disability did not have its onset in service, and the most persuasive and credible evidence shows that the Veteran's low back disability is not causally or etiologically related to his active military service or service-connected bilateral extensor mechanism malalignment with patella tendonitis.

2. The Veteran's current right elbow disability did not have its onset in service, and the most persuasive and credible evidence shows that the Veteran's right elbow disability is not causally or etiologically related to his active military service or service-connected right hand and wrist tenosynovitis, old left base of thumb laceration, or a low back disability.


CONCLUSIONS OF LAW

1. The Veteran's current low back disability was not incurred in active military service, and it is not proximately due to or the result of service-connected bilateral extensor mechanism malalignment with patella tendonitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).

2. The Veteran's current right elbow disability was not incurred in active military service, and it is not proximately due to or the result of service-connected right hand and wrist tenosynovitis, old left base of thumb laceration, or a low back disability.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486. 

In this case, the Board finds that all notification requirements have been met.  Prior to the initial adjudication of the Veteran's service connection claims for a low back disability and right elbow disability, the RO's December 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The duty to assist the Veteran also has been satisfied in this case.  Service treatment records and private treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Additionally, the Veteran was afforded VA examinations in January 2007, September 2009, and April 2011, which addressed his low back disability.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the January 2007 VA examiner provided an opinion regarding the relationship between the Veteran's service-connected knees and his mechanical low back pain, the VA examiner did not address whether his low back disability was directly related to service.  As such, the Board remanded the Veteran's service connection claim for a low back disability in August 2009.  Further, because the service connection claim for a right elbow disability was found to be inextricably intertwined, the Board deferred the matter pending the resolution of the claim for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, the Veteran underwent a VA examination for his low back disability in September 2009.  Although the VA examiner provided a negative opinion concerning a nexus between the Veteran's low back disability and his service, it was unclear whether the VA examiner considered the Veteran's competent and credible reports of in-service parachute jumps.  In addition, the Board found the VA examiner did not provide a sufficient rationale for the conclusion that the Veteran's service-connected knees did not aggravate his low back disability.  As such, a March 2011 remand again deferred the claim for a right elbow disability and requested an additional VA examination for the Veteran's low back disability.  An April 2011 VA examination demonstrates the VA examiner considered the Veteran's in-service duties, to include parachute jumps, and thoroughly discussed his finding that the Veteran's knees did not aggravate his low back disability.  Accordingly, the Board finds the RO complied with the March 2011 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, when considered together, the Board finds the VA examinations for the Veteran's low back disability are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  All three VA examiners performed physical examinations of the Veteran and reviewed the Veteran's claims file; when viewed together, all theories of entitlement were addressed with sufficient rationale upon which the Board may rely in making its decision.  

In connection with his claim for service connection for a right elbow disability, the Veteran underwent VA examination in June 2007.  The Board finds that the VA examination obtained with regard to this issue is also adequate.  The VA opinion was predicated on a review of the records in the claims file as well as on a physical examination of the Veteran.  The examiner also provided sound reasoning for the stated nexus opinion, relying on and citing to the records reviewed.  Nieves-Rodriguez, 22 Vet. App. 295.  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Furthermore, service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises, and statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Low Back Disability

The Veteran contends that his current low back disability is the result of injuries incurred while performing his in-service duties as a paratrooper.  The Veteran reports that although he did not seek medical treatment in service for his back pain, he has had back pain continuously since service.  In the alternative, he asserts that his service-connected bilateral knee disabilities caused or aggravated his current low back disability.

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a low back disability. 

The Veteran underwent VA examination in January 2007.  The Veteran reported a history of back trouble dating back to his service as a paratrooper.  He denied any specific history of trauma hospitalization, neoplasm, and tumor.  The Veteran described mild fatigue, moderate decreased motion, moderate stiffness, and mild weakness.  He was able to walk a quarter of a mile and his back pain prevented him from sports, exercise, and recreation, and moderately limited chores, shopping and traveling.  The Veteran described significant effects on his occupation as a computer analyst in that he could not stay seated for more than half an hour.  Three x-ray views of the lumbosacral spine were normal, and the VA examiner diagnosed mechanical low back pain.  Based on a review of the record, the Veteran's history, and physical examination, the VA examiner opined that the Veteran's low back disability was not secondary to his service-connected bilateral knee condition.  The VA examiner found there was "absolutely no pre-reviewed orthopedic literature that would suggest that extensor mechanism malalignment with patellar tendonitis causes the low back condition."  The VA examiner further opined that the Veteran's low back disability was not aggravated by the service-connected bilateral extensor mechanism malalignment.

In support of his claim, the Veteran submitted an April 2007 signed statement from his spouse.  The Veteran's spouse testified that while she was married to the Veteran, he jumped out of airplanes as part of his in-service duties.  She stated, "Usually the day after parachuting, he would wake up with his back sore and stiff.  This included the lower, middle, and upper back."

In September 2009, the Veteran underwent an additional VA examination.  The Veteran reported that although he did not incur any specific injury or trauma in service, he felt that his back disability had been a gradual, degenerative process as a result of repetitive, difficult landings from paratrooper jumps.  The Veteran stated he currently had difficulty standing greater than 10 minutes and difficulty walking more than a block.  He also had difficulty sitting in a chair at his last job and noted that his back pain had significant affects on his activities.  The Veteran reported some radiation of symptoms into the bilateral buttocks and over the trochanteric bursa bilaterally and complained of some numbness distally.  The Veteran denied any surgical treatment, hospitalizations, and neoplasms.  He had previously treated his back pain with occasional anti-inflammatories but did not have a history of injections.  X-rays of the Veteran's lumbar spine were essentially normal, although repetitive range of motion testing was limited by pain.  The VA examiner's assessment was mechanical low back pain.  The VA examiner specifically noted that the Veteran had no history of any specific injury or trauma for which he sought treatment in service and concluded that any determination that the Veteran's condition was related to service as opposed to any natural wearing process or time out of service would be speculative.  However, the VA examiner opined that it was "less likely than not" that the Veteran's mechanical low back pain was specifically related to service as there was "not enough evidence in the record to support the claim." 

The Veteran also underwent VA examination in April 2011.  The Veteran reported that although he did not recall any specific injury to his lower back in service, he had some mild back pain.  The Veteran reported not being able to stand for more than ten minutes without moving around and only being able to walk a little more than a block.  He stated that he had seen a chiropractor two years prior, which provided some temporary relief.  On physical evaluation, the Veteran had some tenderness to palpation in the area of the lumbar spine approximately at the L4 level.  Pain was noted at the end point of range of motion testing without any additional instability or fatigue.  X-rays of the lumbar spine were essentially normal, although some minimal degenerative changes were demonstrated, most significantly at the L3-4 through L5-S1 facets, without evidence of spondylolysis or spondylolisthesis.  Disk spaces were not well-maintained.  The VA examiner diagnosed muscular ligamentous strain, lumbar spine.  After reviewing all of the Veteran's records in connection with the physical examination, the VA examiner stated he was in agreement with the September 2009 VA examiner's opinion.  He found the Veteran had muscular ligamentous strain of his lower back, likely mechanical in nature.  There were no significant arthritic changes of the lumbar spine in connection to the Veteran's knees.  The VA examiner opined that the Veteran's current low back condition was "less likely as not" related to his service, nor was it aggravated by his service-connected bilateral knee condition.  He further opined that it was "less likely as not" that the Veteran's current low back disability was a result of any specific disease, injury, or event in service; he based his opinion on the Veteran's x-rays and physical examination findings, which did not demonstrate any sign of fracture or narrowing of the disk spaces in his spine that would need to be related to having an injury from jumping from a height.  Additionally, it was "unlikely" that the Veteran's bilateral patellofemoral arthritis/bilateral patellofemoral pain with malalignment would lead to any increased risk of having lower back muscular ligamentous strain.  The VA examiner explained that given the significant number of jumps out of aircraft, "one would maybe speculate that he would have an increased risk of injury to the lower back; however, he has no signs consistent with that objectively on evaluation of his x-rays or physical examination."  In sum, the VA examiner opined that it was less likely than not that the Veteran's current low back disability was causally or etiologically related to his active military service or service-connected bilateral extensor mechanism malalignment with patella tendonitis.

In considering all of the evidence of record, the Board concludes the Veteran is not entitled to service connection for a low back disability.

Direct Service Connection

As stated above, the Veteran's service treatment records do not demonstrate an in-service event or injury pertaining to the Veteran's low back.  Moreover, the Veteran has consistently stated that although he believes he suffered from back pain in service, he does not specifically remember any back trauma or injury.  Additionally, the Board finds the April 2011 VA examiner's opinion is the most persuasive evidence of record with respect to the etiology of the Veteran's current low back disability because the examiner reviewed the claims file, considered the Veteran's statements, and provided an opinion with supporting rationale.  See Nieves-Rodriguez, 22 Vet. App. at 303 (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  Specifically, the April 2011 considered the Veteran's statements regarding a "significant number of jumps" in service.  However, as the Veteran's x-rays and physical examination findings did not demonstrate any sign of fracture or narrowing of the disk spaces in the spine that would be related to an injury from jumping from a height, the VA examiner opined the Veteran's low back disability did not have its onset in active military service.

The Board recognizes the Veteran's statements and his spouse's statements that his low back disability began during service.  The Veteran is competent to describe his symptoms during service and his experiences, and the Veteran's spouse is competent to describe her observations of the Veteran's symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  Here, the first evidence of any complaints of a back disability noted after service is in the Veteran's October 2006 claim, which was submitted 19 years after his discharge from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the Board finds it significant that the Veteran submitted multiple other service connection claims in November 1987, shortly following discharge, but made no assertion regarding a low back disability.  As such, the Veteran's statements regarding a continuity of symptomatology are less credible and therefore outweighed by the April 2011 VA examiner's findings.

In sum, there is no evidence of a low back disability in service or for over 19 years following service.  In addition, the medical evidence of record concerning a direct nexus between the Veteran's current low back disability and active military service is against the claim.  As noted above, the Veteran's lay assertions have been considered but are outweighed by the medical evidence of record.  Therefore, the Board finds that direct service connection is not warranted for a low back disability.

Secondary Service Connection

As to the Veteran's claim that he has a low back disability that is related to his service-connected bilateral knee disabilities, the Board also finds the medical evidence of record does not support this contention.  Although the Veteran has a current diagnosis of a low back disability and is service-connected for bilateral knee 
disabilities, the medical evidence has not established a relationship between these disorders.  In this regard, the January 2007 VA examiner found the Veteran's low back disability was not secondary to his service-connected knee conditions.  Specifically, the VA examiner found there was "absolutely no pre-reviewed orthopedic literature that would suggest that extensor mechanism malalignment with patellar tendinitis causes the low back condition."  The VA examiner further opined that the Veteran's low back disability was not aggravated by his service-connected bilateral extensor mechanism malalignment.  Further, the April 2011 VA examiner opined that the Veteran's current low back condition was "less likely as not" aggravated by his service-connected bilateral knee condition.  The VA examiner stated it was "unlikely" that the Veteran's bilateral patellofemoral arthritis/bilateral patellofemoral pain with malalignment would lead to any increased risk of having lower back muscular ligamentous strain.  There is no medical evidence otherwise relating the Veteran's current low back disability to his service-connected bilateral knee disabilities.  Thus, service connection is not warranted on a secondary basis.  

Again, the Board acknowledges the Veteran is competent to describe his symptoms during service and his experiences.  Buchanan, 451 F.3d 1331.  However, the question of whether a low back disability is etiologically related to or aggravated by a service-connected disability does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in orthopedics.  The diagnosis and cause of orthopedic disorders, to include a low back disability, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses; a back disability is not a simple medical condition that the Veteran is competent to identify.  Therefore, the Board finds the Veteran's lay statements are not competent evidence to establish the cause of his current low back disability.  The evidence of record does not otherwise demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his low back disability was the result of his active military service or his service-connected knee disabilities.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a low back disability.  Id.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Accordingly, the Board concludes that service connection for a low back disability is not warranted.

Right Elbow Disability

The Veteran asserts that he has a right elbow disability as the result of his duties as a paratrooper in active military service.  Specifically, he contends an in-service wrist injury forced him to perform his duties using only his elbow, and as a result, the muscles and tendons of his elbow were injured in jumps.  In the alternative, the Veteran alleges his right elbow disability is etiologically related to or has been aggravated by his service-connected right hand and wrist tenosynovitis, old left base of thumb laceration, or a low back disability.

Although the Veteran's service treatment records demonstrate a number of entries concerning tenosynovitis of the right hand and wrist and an old left base of thumb laceration, the service treatment records contain no findings of a right elbow injury or disability.  

The Veteran underwent a June 2007 VA examination in connection with his claim for service connection for a right elbow disability.  The Veteran reported that he first experienced right elbow pain in 1970 when he injured his right wrist during active military service and complained of right elbow pain that made it difficult to grasp certain items.  He denied any hospitalization or surgery, trauma to the joints, and history of neoplasm.  There were no constitutional symptoms of arthritis, no incapacitating episodes of arthritis, no functional limitations on standing, and no functional limitations on walking.  There was no loss of a bone or part of a bone, no inflammatory arthritis, and no joint ankylosis.  On physical examination, actual movement of the elbow on full flexion and rotational movements was painful.  There was no heat, no erythema, no swelling or tenderness of olecranon process, or lateral epicondyle.  There was no pain on examination of the right wrist and no loss of manual dexterity with the use of fingers.  Grip strength was +5 bilaterally.  The VA examiner diagnosed right medial epicondylitis and opined that this condition was not caused by or the result of the Veteran's active military service.  The VA examiner determined that the Veteran's current symptoms and findings were related specifically to overuse and not due to old injuries of the hand or wrist.  In this respect, the VA examiner considered it significant that after the wrist injury in service, the Veteran continued to work as an intelligence analyst while on active duty and that he worked as a program analyst at his current civilian job.  The VA examiner opined that because both jobs required frequent use of keyboard skills, and in the past, proficiency using a typewriter, the repetitive use resulted in elbow pain of varying degrees depending on the required work output and use of keyboard.  Further, the Veteran's symptoms were "directly related to the use of hands and wrists as required by occupation and increase or decrease directly related to computer use at present."  The VA examiner found the Veteran's current occupation as a program analyst required daily work with computers and that the use of a keyboard aggravated the "over use syndrome" of medial epicondylitis.  

In support of his claim, the Veteran submitted a May 2008 statement from a private physician, who reported he had been treating the Veteran since July 1991.  The private physician stated that during that time, the Veteran had developed an inflammatory condition of his right elbow and more recently in both hands, which had severely restricted his ability to work and perform his usual daily activities.  The private physician opined that those conditions "are at least as likely as not" incurred due to service-related activities.

In considering all of the evidence of record, the Board concludes the Veteran is not entitled to service connection for a right elbow disability.

Direct Service Connection

Here, the evidence of record does not demonstrate that a right elbow disability was incurred in active military service.  Service treatment records are devoid of complaints of, treatment for, or a diagnosis of a right elbow disability, despite a number of entries concerning tenosynovitis of the right hand and an old left base of thumb laceration.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  
 
Additionally, the Board finds the most competent and persuasive evidence weighs against finding that any current right elbow disability had its onset or was incurred in active military service.  The Board acknowledges that the Veteran's private physician submitted a statement indicative of a positive relationship between the Veteran's current right elbow disability and service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In weighing the contrasting opinions, the Board gives significant probative value to the VA examiner's opinion as it included a review of the Veteran's claims file, a physical examination, and consideration of the Veteran's reports of symptomatology and his in-service and post-service employment.  Further, the VA examiner provided an alternative etiology for the Veteran's current disability based on his post-service employment.  With respect to the May 2008 private physician's opinion, the Board notes there is no indication the opinion was based on a review of the Veteran's medical records.  Additionally, the private physician does not provide a sufficient rationale for his conclusion that the Veteran's right elbow condition was "at least as likely as not" incurred due to his in-service activities.  Notably, the private physician does not specify the activities to which he refers and does not appear to indicate the Veteran's symptoms were due to any injuries incurred in service, to include those related to his service-connected disabilities.  Finally, the private physician indicates the Veteran's inflammatory condition had its onset after July 1991, which does not corroborate the Veteran's statements that his symptoms first manifested in service.  As a result, the Board accords the June 2007 VA examiner's opinion greater probative value than the May 2008 private physician's opinion, and therefore the medical evidence of record does not support the Veteran's claim for a right elbow disability on a direct service connection basis.

In making the above determination, the Board recognizes the Veteran's statements that his right elbow disability began during service.  The Veteran is competent to describe his symptoms during service and his experiences.  Layno, 6 Vet. App. at 469-70 (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau, 492 F.3d at 1377, Note 4 (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr, 21 Vet App at 308-09 (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

However, the Board finds that Veteran is not credible with respect to his statements concerning continuous symptomatology.  Here, the first indication of a right elbow disability is in the Veteran's October 2006 claim, submitted approximately 19 years following his discharge from service.  Additionally, in June 2007, the Veteran reported that he first experienced right elbow pain in 1970 when he injured his right wrist.  Conversely, the May 2008 private physician reported that the Veteran had only developed an inflammatory condition of his right elbow since July 1991.  Accordingly, because of the inconsistencies in the evidence of record as well as the lack of any chronic elbow symptoms or disability during and after service, the Board does not find the Veteran's statements that he had chronic elbow symptoms since an in-service injury to be credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ('The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . .'), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  Therefore, service connection on the basis of continuity of symptomatology is denied.

Secondary Service Connection

The Veteran also alleges that his current right elbow disability is proximately due to or the result of his service-connected right hand and wrist tenosynovitis, old left base of thumb laceration, or a low back disability.

Initially, the Board notes the Veteran is not service-connected for a low back disability.  As such, secondary service connection for a right elbow disability cannot be granted on this basis.

Next, the only medical evidence of record provides a negative opinion with respect to a nexus between the Veteran's service-connected disabilities and his current right elbow disability.  The June 2007 VA examiner determined that the Veteran's current symptoms and findings were related specifically to overuse at his current occupation and not due to old injuries of the hand or wrist.  As the VA examiner's opinion was predicated on a review of the Veteran's claims file, a physical examination, and consideration of the Veteran's reports of symptomatology and his in-service and post-service employment, the Board accords it significant probative value.  Further, the May 2008 private physician does not address the issue of a nexus between the Veteran's right elbow disability and his service-connected disabilities.  
As such, the only evidence relating the Veteran's current right elbow disability to his service-connected disabilities is the Veteran's own statements.  Although the Veteran is competent to provide statements regarding his symptoms, he is not competent to provide an opinion as to the etiology of his right elbow disability.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see Buchanan, 451 F.3d at 1336.  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau, 492 F.3d at 1376-77; see also Barr, 21 Vet App. 303; Woehlaert, 21 Vet. App. at 462.  However, a right elbow disability is not a condition that can be causally related to a service-connected disability without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board cannot assign any significant weight to the lay assertions about a diagnosis or etiology of a right elbow disability, and the preponderance of the evidence is against the claim for service connection for a right elbow disability as secondary to service-connected disabilities.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right elbow disability.  Accordingly, the benefit of the doubt doctrine is not for application, and the benefit sought on appeal must be denied.  See generally Gilbert, 1 Vet. App. at 53.  

ORDER

1. Service connection for a low back disability, to include as secondary to service-connected bilateral extensor mechanism malalignment with patella tendonitis, is denied.

2. Service connection for a right elbow disability, to include as secondary to service-connected right hand and wrist tenosynovitis, old left base of thumb laceration, and a low back disability, is denied.
REMAND

A remand is necessary for an addendum to the April 2011 VA examiner's opinion.  Specifically, the August 2009 and March 2011 Board remands requested that the VA examiner address the impact, if any, of the severity of the Veteran's knees on his ability to maintain employment.  However, the April 2011 VA examination does not include an opinion regarding this issue, and a remand for an addendum is necessary before the Board can determine the severity of the Veteran's service-connected knees on the merits of the case.  Stegall, 11 Vet. App. 268.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be asked to identify or submit any new evidence not already of record that addresses his service-connected bilateral extensor mechanism malalignment with patella tendonitis.

2. If possible, return the April 2011 VA examination to the examiner for an addendum.  The examiner has already opined as to the impact of the Veteran's service-connected knees on his daily activities.  An addendum is necessary to address the impact of the Veteran's service-connected knees on his ability to maintain employment.

3. If the April 2011 VA examiner is not available, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected right and left extensor mechanism malalignment with patella tendonitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected knee disabilities.  The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral knee disabilities under the applicable rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, to include after repetitive testing pursuant to Deluca, as should any additional disability due to these factors.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also comment as to the impact of the Veteran's disabilities on his daily activities and his ability to maintain employment.

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 38 C.F.R. § 4.1 (2011).

4. The RO should review the resulting examination report to ensure that it is in essential compliance with the directives of this remand.  If the report is deficient in any matter, the RO should implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

5. When the development requested has been completed, the RO should adjudicate the claims considering all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


